Citation Nr: 1030257	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2009 for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The positive evidence and the negative evidence are in a state of 
equipoise as to whether the Veteran's service-connected 
disabilities alone preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 
2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result in a 
combined rating of 70 percent or more, and the disabled person 
must be unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The Veteran is service connected for bilateral high frequency 
sensorineural hearing loss evaluated as 50 percent disabling; 
residuals of a right wrist radial fracture with degenerative 
changes evaluated as 20 percent disabling; hemorrhoids evaluated 
as 10 percent disabling; and tinnitus evaluated as 10 percent 
disabling.  His combined rating is therefore 70 percent.  See 38 
C.F.R. §4.25.  Thus, the Veteran meets the schedular requirements 
for a total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

In its June 2009 Remand, the Board noted that in addition to the 
Veteran's service connected disabilities, the Veteran also 
suffers from a number of non-service connected disabilities 
(including back pain, hip pain, heart disease, and a psychiatric 
disability).  The Veteran underwent three VA examinations to 
determine whether the Veteran's inability to secure or follow a 
substantially gainful occupation is due to service connected 
disabilities or non service connected disabilities.  

The October 2009 VA audio examiner reviewed the claims file in 
conjunction with the examination.  The Veteran noted that his 
hearing aids work well; but he cannot hear his wife.  His 
puretone threshold average at 500 hertz, 1000 hertz, 2000 hertz, 
3000 hertz, and 4000 hertz was 69 in the left ear and 65 in the 
right ear.  Speech recognition scores were 56 in the left ear and 
64 in the right ear.  The examiner noted that the Veteran had 
mild sloping to severe sensorineural hearing loss and fair word 
recognition abilities.  She noted that those with similar hearing 
loss are able to work so long as they work in an environment in 
which the individual can utilize visual cues and hearing aids to 
communicate.  She opined that hearing loss alone does not 
preclude the Veteran from working.  

The Veteran also underwent an October 2009 VA examination in 
connection with his hemorrhoids.  The VA examiner reviewed the 
claims file in conjunction with the examination.  The Veteran 
complained of having fecal incontinence every day, and seeing 
blood in his stool at least two to three days per week.  Bowel 
movements were not painful and there was no history of anal 
infection, rectal inflammation, or cancer of the rectum.  He 
reported using hemorrhoid suppositories.  Although he does not 
use pads, he reported that his underwear is soiled every day.  
The Veteran has never been hospitalized or undergone surgery for 
his hemorrhoids.  Upon examination, there was no leakage on the 
underwear; but the examiner noted that the Veteran had only been 
wearing them for two hours.  The rectal sphincter tone was 
normal, and the side of the lumen of the anus was within normal 
limits.  The Veteran had two hemorrhoids which were not tender or 
bleeding.  There was no evidence of infection, phimosis, or 
rectal prolapsed.  The examiner opined that any job in which in 
which the Veteran has to sit would likely increase the symptoms 
of hemorrhoids.  The examiner also noted that the Veteran would 
not be able to do any job involving walking because he has heart 
disease (a non-service connected disability).  The examiner then 
concluded that the Veteran "will not find a job or gainful 
employment without risking increased symptoms from his 
hemorrhoids."  

Finally, the Veteran underwent a February 2010 orthopedic 
examination.  The examiner reviewed the claims file in 
conjunction with the examination.  The Veteran complained of pain 
and numbness in his hand; but the pain is not too bad if he does 
not use the wrist and he keeps his wrist brace on.  He stated 
that he cannot do pushups; and he has difficulty writing, and 
typing on the computer.  The Veteran also reported a long history 
of back pain that is not service connected.  The examiner noted 
that the Veteran has significantly restricted use of his right 
hand secondary to his wrist fracture, as well as severe base of 
thumb arthritis.  He then stated that "This would be expected to 
limit the types of work he could obtain.  It is possible that he 
could find work that could accommodate to this and allow him to 
be employed.  However, the types of work would be limited, and 
this in conjunction with his back and hip pain, which are not 
service connected, do significantly impair his ability to be 
gainfully employed."  

The record clearly shows that the Veteran is unable to engage in 
gainful employment.  However, he suffers from significant 
nonservice-connected disabilities which by themselves preclude 
employment.  The Board may not consider those disorders.  

The record includes information to the effect that the Veteran 
completed two years of college education and worked as a cabin 
resort manager.  With regard to his hearing loss, the examiner 
has indicated that he could engage in employment if certain 
concessions were made and he used a hearing aid.  However, the 
Board ponders whether most employers would readily hire someone 
with such a significant hearing disability, especially in an 
occupation which requires a great deal of public contact.  The 
Veteran's other significant service-connected disability involves 
his right hand.  The Veteran is apparently right-handed, and the 
recent examiner commented that the right hand disability would 
limit certain activities, such as typing.  The Veteran's work 
experience as a manager at a cabin resort might be expected to 
require work with a typewriter and/or computer.  It is also clear 
that lifting, grasping, etc. activities would be impaired.  

In considering the effect of the service-connected disabilities 
on the Veteran's ability to obtain and retain gainful employment, 
age is not for consideration.  However, the disabilities should 
be viewed in light of the Veteran's actual work history and 
education.  It is certainly not clear that the Veteran is unable 
to engage in gainful employment solely due to his service-
connected disabilities.  However, the Board believes that a 
reasonable doubt has been raised in this case.  All such doubt 
must, by law, be resolved in the Veteran's favor.  Accordingly, 
the Board finds that entitlement to a total rating based on 
individual unemployability is warranted.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the 
Veteran was furnished notice of the manner of assigning an 
effective date.  He will have the opportunity to initiate an 
appeal from this "downstream" issues if he disagrees with the 
determination which will be made by the RO in giving effect to 
the Board's grant of a total rating.




ORDER

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is warranted.  The appeal 
is granted, subject to laws and regulations governing payment of 
VA monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


